
	
		II
		110th CONGRESS
		1st Session
		S. 2502
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2007
			Mr. Akaka (for himself
			 and Mr. Inouye) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the establishment of a memorial within
		  Kalaupapa National Historical Park located on the island of Molokai, in the
		  State of Hawaii, to honor and perpetuate the memory of those individuals who
		  were forcibly relocated to the Kalaupapa Peninsula from 1866 to 1969, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Kalaupapa Memorial Act of
			 2007.
		2.Establishment of
			 memorial within Kalaupapa National Historical Park
			(a)In
			 generalThe Secretary of
			 Interior shall authorize Ka ‘Ohana O Kalaupapa, a non-profit organization
			 consisting of patient residents at Kalaupapa National Historical Park, and
			 their family members and friends, to establish a memorial at a suitable
			 location or locations approved by the Secretary at Kalawao or Kalaupapa within
			 the boundaries of Kalaupapa National Historical Park located on the island of
			 Molokai, in the State of Hawaii, to honor and perpetuate the memory of those
			 individuals who were forcibly relocated to Kalaupapa Peninsula from 1866 to
			 1969.
			(b)Design
				(1)In
			 generalThe memorial
			 authorized by subsection (a) shall—
					(A)display in an appropriate manner the names
			 of the first 5,000 individuals sent to the Kalaupapa Peninsula between 1866 and
			 1896, most of whom lived at Kalawao; and
					(B)display in an appropriate manner the names
			 of the approximately 3,000 individuals who arrived at Kalaupapa in the second
			 part of its history, when most of the community was concentrated on the
			 Kalaupapa side of the peninsula.
					(2)ApprovalThe
			 size, design, and inscriptions of the memorial authorized by subsection (a)
			 shall be subject to the approval of the Secretary of the Interior.
				
